Citation Nr: 1002568	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  08-20 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left knee, to include as due to service 
connected degenerative disc disease of the lumbar spine

2.  Entitlement to service connection for degenerative joint 
disease of the right knee, to include as due to service 
connected degenerative disc disease of the lumbar spine.

3.  Entitlement to service connection for degenerative joint 
disease of the right ankle, to include as due to service 
connected degenerative disc disease of the lumbar spine.

4.  Entitlement to restoration of service connection for 
incontinence as due to service connected degenerative disc 
disease of the lumbar spine.

5.  Entitlement to service connection for a left ankle 
disability, to include as due to service connected 
degenerative disc disease of the lumbar spine.

6.  Entitlement to service connection for a right hip 
disability, to include as due to service connected 
degenerative disc disease of the lumbar spine.

7.  Entitlement to service connection for a left hip 
disability, to include as due to service connected 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran was a member of the Minnesota Army National Guard 
from June 2005 to March 2008; his initial period of active 
duty for training (ACDUTRA) was from February 2006 to July 
2006.

These matters come before the Board of Veterans Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Fargo, North Dakota, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  The Veteran has 
since relocated, and the Nashville, Tennessee, RO has assumed 
jurisdiction over the claims.

The Veteran testified at a November 2009 personal hearing 
held before the undersigned at the RO.  A transcript of the 
hearing is associated with the claims file.  At that hearing, 
the Veteran stated that he wished to withdraw his appeal with 
respect to service connection for constipation. 

The issues have been recharacterized to more accurately 
reflect the evidence of record and the procedural posture of 
the Veteran's claims.

The Veteran has repeatedly referred to radicular pain from 
his service connected degenerative disc disease of the lumbar 
spine in describing his current disabilities.  This is a 
claim of service connection for the neurological symptoms of 
his low back disability.  Even if such a claim was not 
clearly reflected in the record, the Veteran's claim of 
service connection for the low back disability and subsequent 
claims regarding the assigned disability evaluations require 
the RO to consider and evaluate all manifestations of the low 
back disability under the applicable rating criteria and case 
law.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  This 
matter is referred to the RO for appropriate action

The issues of service connection for left ankle, left hip, 
and right hip disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  X-rays show degenerative changes of the left knee, right 
knee, and right ankle within one year of the Veteran's 
separation from active duty service.

2.  The Veteran had active service in excess of 90 days 
during a period of war.

3.  Service connection for incontinence as a manifestation of 
a service connected back disability was granted in a July 
2007 rating decision.

4.  Service connection for incontinence was severed in a 
March 2008 rating decision in the absence of a finding of 
clear and unmistakable error, and without providing notice of 
the proposed action.
CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee 
degenerative joint disease are met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002 & 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).

2.  The criteria for service connection for right knee 
degenerative joint disease are met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002 & 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).

3.  The criteria for service connection for right ankle 
degenerative joint disease are met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002 & 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).

4.  The criteria for restoration of service connection for 
urinary incontinence as secondary to degenerative disc 
disease of the lumbar spine are met.  38 C.F.R. § 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.105(d).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The benefits sought on appeal are being 
granted in full.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

II.  Service Connection of the  Left Knee, Right Knee, and 
Right Ankle

As the analysis with regard to service connection for these 
disabilities is identical, they are discussed together.

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  
Degenerative joint disease is a listed chronic disease for 
purposes of presumptive service connection.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The 
applicable presumptive period is one year following 
separation from service.  38 C.F.R. § 3.307(a)(3).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

To establish service connection, there must be a medical 
diagnosis of a current disability; medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  This 
may include some medical matters, such as describing symptoms 
or relating a contemporaneous medical diagnosis.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

While a member of the Minnesota Army National Guard, the 
Veteran served a period of ACDUTRA from February 2006 to July 
2006, a period of approximately 170 days.  This qualifies as 
active military service.  38 C.F.R. § 3.6.  It also qualifies 
the Veteran for application of the presumptions related to 
service connection for chronic diseases, as a period of war 
began in August 1990 and has not yet been ended.  38 C.F.R. 
§ 3.307(a).

VA x-rays dated in May 2007 show "mild degenerative 
changes" of the left knee, right knee, and right ankle.  
These x-rays are sufficient to establish a diagnosis of 
arthritis, also called degenerative joint disease.  This is 
within one year of the Veteran's July 2006 separation from 
service.  Moreover, the applicable rating criteria provide 
that a compensable, 10 percent evaluation is assignable for 
x-ray evidence of arthritis of two or more major joints, even 
in the absence of actual findings of limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

When arthritis is diagnosed within one year of separation 
from service and manifested to a compensable degree, service 
connection for such listed chronic disease is presumed.  
38 C.F.R. §§ 3.307, 3.309.  

Accordingly, service connection for left knee degenerative 
joint disease, right knee degenerative joint disease, and 
right ankle degenerative joint disease is warranted.

II. Restoration of Service Connection for Incontinence

Service connection for a disability may be severed upon a 
showing that it was "clearly and unmistakably erroneous" to 
have granted the benefit.  If severance is warranted, VA must 
issue a rating decision proposing to sever, and provide the 
Veteran an opportunity to object to the proposed action.  No 
earlier than 60 days from notice of the proposed reduction, 
VA may issue a final rating decision severing service 
connection.  38 C.F.R. § 3.105(d).  

The first finding listed in the "Decision" section of the 
July 2007 rating decision is "Service connection for back 
condition with insomnia and incontinence is granted...."  The 
reasons and bases in support of this decision note that a VA 
examiner stated "there was bowel and bladder incontinence 
with [the back condition]."  A later finding in that same 
rating decision stated "Service connection for genitourinary 
incontinence is denied."  The obvious conflict between the 
two findings was not noted at that time.

The Veteran then relocated, and upon review by a new RO, the 
conflict was noted.  In March 2008, the RO issued a new 
rating decision declaring that although incontinence had been 
included as a symptom in service connecting the low back 
disability, those symptoms were not in fact service 
connected, and separate decisions were required.  The March 
2008 rating went on to deny service connection for 
incontinence of the bowel and bladder.

However, VA is bound to abide by the initial determination in 
the July 2007 rating decision.  At the very least, all 
reasonable doubt must be resolved in favor of the Veteran, 
and the conflict between the two determinations in that 
document should be resolved in his favor.  The July 2007 
rating decision granted service connection for incontinence 
as a noncompensable secondary complication of the back 
disability.

Because the July 2007 decision established service 
connection, VA is obligated to comply with the due process 
procedures of 38 C.F.R. § 3.105(d) to sever service 
connection.  The March 2008 decision, in rejecting the clear 
conclusion of July 2007 and readjudicating the issue de novo, 
did not do so.  There was no proposal of severance, and the 
Veteran was not afforded any opportunity to object to the 
severance prior to its implementation.  The violation of the 
Veteran's due process rights with respect to severance of 
service connection requires restoration of the benefit.

Accordingly, service connection for incontinence as due to 
service connected degenerative disc disease of the lumbar 
spine is restored.

The question of whether severance is actually warranted is 
not reached in this decision, and no finding or ruling with 
respect to the propriety of service connection for 
incontinence should be inferred.  The RO may revisit that 
issue at its option; as service connection has not been in 
place for more than 10 years, protection does not attach.  
38 C.F.R. § 3.957.


ORDER

Service connection for degenerative joint disease of the left 
knee is granted.

Service connection for degenerative joint disease of the 
right knee is granted.

Service connection for degenerative joint disease of the 
right ankle is granted.

Restoration of service connection for incontinence as due to 
service connected degenerative disc disease of the lumbar 
spine is granted.




REMAND

Remand is required with respect to the claims of service 
connection for disabilities of the left ankle, right hip, and 
left hip.  An adequate examination, to include an opinion 
with regard to a nexus to service for any diagnosed 
disability, is needed.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Although service medical records document no injury of the 
left ankle or hips in service, the Veteran is service 
connected for degenerative disc disease of the lumbar spine.  
He is competent to report that he has had pain of the ankles 
and hips since his original low back injury.  Further, the 
May 2007 VA examiner diagnosed chronic strains of the ankle 
and hips and appears to have noted some mild limitation of 
motion of the joints.  He did not, however, offer an opinion 
as to whether these currently diagnosed disabilities are 
related to service or to a service connected disability.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA Joints 
examination.  The claims folder must be 
reviewed in conjunction with the 
examination.  The examiner should fully 
describe all current impairments of the 
left ankle and right and left hips, to 
include measuring of the range of motion 
and identification of the "normal" range 
of motion with respect to this Veteran.  
The examiner must state all current 
diagnoses of the left ankle, left hip, and 
right hip, (if any), and must opine as to 
whether it is at least as likely as not 
that any diagnosed disability is related 
to service or to a service connected 
disability, in particular degenerative 
joint disease of the lumbar spine.

2.  Review the claims file to ensure that 
all the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Readjudicate the 
claims on appeal.  If any of the benefits 
sought remain denied, issue an SSOC and 
provide the Veteran and his representative 
an appropriate period of time to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


